DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holderer et al. (U.S. Patent No. 6,259,571; hereafter Holderer).
Regarding claims 1-3 Holderer discloses an axial adjustment mechanism for precision axial adjustment of an optical element of a high-resolution imaging system, the axial adjustment mechanism comprising: a support base located in a bottom layer for fixing and linking of the axial adjustment mechanism (see Holderer Fig. 1, item 1); a driving mechanism located in a middle layer, on which three elastic mechanisms are evenly distributed (see Holderer Figs. 1-3, item 6 is a “drive element” and is connected to solid elastic joint members 2 in Fig. 1, corresponding to items 7 and 8 in Fig. 3) such that a single-point driving force applied to the driving mechanism is delivered to the three elastic mechanisms (see Holderer Fig. 4, see also that the device is configured to function with “at least one lever and a drive” which anticipates a device with only one drive point); and an element support seat located in a top layer and configured for fixedly supporting an optical element to be adjusted (see Holderer Fig. 1, items 3 and 4), wherein the axial adjustment mechanism is configured such that an axial adjustment of the adjusted optical element is achieved by a single-point adjustment (see Holderer Figs. 2 and 4, arrow direction showing axial movement of the lens); wherein the driving mechanism located in the middle layer is configured to move in a horizontal direction in response to the driving mechanism being adjusted, and three pairs of lever-type direction-changing mechanisms and elastic adjustment mechanisms are evenly distributed on the driving mechanism to convert a horizontal movement of the driving mechanism into an axial movement of the optical element support seat, achieving an axial adjustment of the optical element (see Holderer Fig. 2, items 3, 5, and 6); and wherein the axial adjustment is realized by a combination of three pairs of lever-type direction-changing mechanisms and elastic hinge mechanisms, and deformation amounts in three elastic hinges are ensured to be the same by adjusting magnification ratios of the levers, thereby achieving the axial adjustment of the adjusted optical element (see Holderer Fig. 5, which discloses elastic hinge mechanisms which allow for adjusting of the force magnification ratios by changing the distances between components such as 13 and 15 as explained in Holderer cols. 2 and 3).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        6/13/2022